DETAILED ACTION
Election/Restrictions
1.	Applicant's election, with traverse, of Species 1 claims 1-10 in the “Response to Restriction Requirement” filed on 02/26/2021 is acknowledged and entered by the Examiner. Applicant’s amendment of claims 1, 11, and 15, addition of claims 21-23, and cancellation of claims 18-20 in “Claims” filed on 02/26/2021 with the same reply, have been entered by Examiner. 
Applicant’s arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 02/26/2021”, are persuasive in view of the amended clams 1 and 11 in “Claims” filed on 02/26/2021. Therefore, the restriction requirement as set forth in the Office action mailed on 12/30/2020 is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a combination or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 122, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §  804.01. 
This office action considers claims 1-17 and 21-23 pending for prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 3, 4, 7, 9, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bark et al. (US 20180261546 A1; hereinafter Bark).
Regarding claim 1, Bark teaches a method (see the entire document, specifically Fig. 1+; [0025+], and as cited below) comprising: 
forming a first conductive feature (120; Fig. 11A; [0063]) on a substrate (110; [0062]); 
forming, by a first process, a via ({136, 134, 132}; Fig. 11B; [0065]) that contacts the first conductive feature (120), the via ({136, 134, 132}; [0065] in view of [0028]; where 136 comprises of copper) comprising a conductive material; 
performing a Chemical Mechanical Polishing (CMP) process to a top surface of the via ({136, 134, 132}; Fig. 11C; [0066]);
depositing an Interlayer Dielectric (ILD) layer (156; Fig. 11H; [0078]) on the via ({136, 134, 132}); 
forming a trench (H2; Fig. 11I; [0079]) within the ILD layer (156) to expose the via ({136, 134, 132}); and 
filling, by a second process that is different that the first process, the trench (H2) with a second conductive feature (160; Fig. 11J; [0035]) that contacts the via ({136, 134, 132}), the second conductive feature (160; [0082] in view of [0035]; where material of 166 is the same as 136) comprising a same material as the conductive material ({136, 134, 132}; [0065] in view of [0028]; where 136 comprises of copper).  
Regarding claim 3, Bark teaches all of the features of claim 1. 
Bark further teaches wherein lateral boundaries of the second conductive feature (160; Fig. 11J; [0035]) are not aligned with lateral boundaries of the via ({136, 134, 132}) with respect to a top view (construed from a projected top view of Fig. 11J).  

Regarding claim 4, Bark teaches all of the features of claim 3. 
Bark further teaches wherein the via ({136, 134, 132}; [0065]) is deposited using at least one of: a Chemical Vapor Deposition (CVD) process, a Plasma Vapor Deposition (PVD) process, or an Atomic Layer Deposition (ALD) process (see [0065], CVD, PVD, ALD).  
Regarding claim 7, Bark teaches all of the features of claim 1. 
Bark further teaches wherein the conductive material ({136, 134, 132}; [0065] in view of [0028]; where 136 comprises of copper) comprises at least one of: (ruthenium, tungsten, cobalt), and copper ([0065] in view of [0028]; copper).  

Regarding claim 9, Bark teaches all of the features of claim 1. 
Bark further teaches wherein a width of the via ({136, 134, 132}; construed from a projected top view of Fig. 11J; [0065]) is greater than a width of the second conductive feature (160).  

Regarding claim 21, Bark teaches a method (see the entire document, specifically Fig. 1+; [0025+], and as cited below) comprising: 
forming a first dielectric layer (114; Fig. 11A; [0062]) on a substrate (110); 
forming a first conductive feature (120; [0063]) within the first dielectric layer (114); 
forming, by a first process, a via ({136, 134, 132}; Fig. 11B; [0065]) over the first conductive feature (110) and within a second dielectric layer (124; [0064]); and 
forming, by a second process that is different than the first process, a second conductive feature (160; Fig. 11J; [0035]) over the via ({136, 134, 132}) and within a third dielectric layer (156; [0078]), wherein the first conductive feature (120; [0063] in view [0033]; copper), the second conductive feature (160; [0035]; where material of 166 is the same as 136), and the via ({136, 134, 132}; [0065] in view of [0028]; where 136 comprises of copper) include the same conductive material.  
Regarding claim 22, Bark teaches all of the features of claim 21. 
Bark further teaches wherein wherein a bottom of the via ({136, 134, 132}; Fig. 11J) is in direct contact with the first conductive feature (120).  
Regarding claim 23, Bark teaches all of the features of claim 22. 
Bark further teaches wherein a width of the via ({136, 134, 132}; construed from a projected top view of Fig. 11J; [0065]) is greater than a width of the second conductive feature (160).  
3.	Claims 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JangJian et al. (US 20160111325 A1; hereinafter JangJian).
Regarding claim 11, JangJian teaches a method (see the entire document, specifically Fig. 1+; [0023+], and as cited below) comprising: 
forming a first dielectric layer (24; Fig. 1; [0016]) on a substrate (20); 
in a first process, forming a via (28; [0017]) within [[a]] the first dielectric layer (24); 
performing a Chemical Mechanical Polishing process to a top surface of the via (28; [0017]); 
forming a second dielectric layer (42; Fig. 7; [0034]) on the first dielectric layer (24) and the via (28); and
in a second process that is different than the first process, forming a conductive feature (50; Fig. 10; [0039]) within the second dielectric layer (42), the conductive feature (50; Fig. 10; [0039]; where 50 comprises of copper) comprising a same type of conductive material as the via (28; [0017]; where 28 comprises of copper).  
Regarding claim 13, JangJian teaches all of the features of claim 11. 
JangJian further teaches wherein a bottom of the via (28; Fig. 1; [0017]) is in direct contact with a gate feature (see [0017], where it states that contact plugs 28 may include gate contact plugs that are connected to the gate electrodes of transistors).
Regarding claim 14, JangJian teaches all of the features of claim 11. 
JangJian further teaches wherein a bottom of the via (28; Fig. 1; [0017]) is in direct contact with a S/D feature (see [0017], where it states that contact plugs 28 may include source/drain contact plugs that are electrically connected to the source/drain regions).
Regarding claim 15, JangJian teaches all of the features of claim 11. 
JangJian further teaches wherein the via (28; Fig. 10; [0017]) is in direct contact with the first dielectric layer (24) and the conductive feature (50; Fig. 10; [0039]) is in direct contact with the second dielectric layer (42).  
Regarding claim 16, JangJian teaches all of the features of claim 11. 
JangJian further teaches wherein a diameter of the via (28; construed from a projected top view of Fig. 10) is smaller than a width of the conductive feature (50; Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

4.	Claims 12 and 17 are rejected under 35 U.S.C.103 as being unpatentable over JangJian et al. (US 20160111325 A1; hereinafter JangJian), in view of the following statement. 
Regarding claim 12, JangJian teaches all of the features of claim 11. 
JangJian further teaches wherein a diameter of the via (28; construed from a projected top view of Fig. 10) (see below for “is larger”) than a width of the conductive feature (50; Fig. 10).
As noted above, JangJian does not expressly disclose “(wherein a diameter of the via) is larger (than a width of the conductive feature)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein a diameter of the via is larger than a width of the conductive feature” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein a diameter of the via is larger than a width of the conductive feature). Also, the Applicant has not shown that “wherein a diameter of the via is larger than a width of the conductive feature” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0027] of the “Specification” of the instant disclosure discloses other possible options such as “Fig. 3B illustrates an example in which the diameter 304 of the via 116 is similar to the width 302 of the second conductive feature 122. Fig. 3C illustrates an example in which the diameter 304 of the via 116 is less than the width 302 of the second conductive feature 122””. Therefore, no rationale is given that the invention will not function without “wherein a diameter of the via is larger than a width of the conductive feature”. Thus, the claimed “wherein a diameter of the via is larger than a width of the conductive feature” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein a diameter of the via is larger than a width of the conductive feature” is significant, the claimed limitation of “wherein a diameter of the via is larger than a width of the conductive feature” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein a diameter of the via is larger than a width of the conductive feature” is not patentable over JangJian.
Regarding claim 17, JangJian teaches all of the features of claim 11. 
JangJian further teaches wherein a diameter of the via (28; construed from a projected top view of Fig. 10) (see below for “is approximately equal to”) a width of the conductive feature (50; Fig. 10).
As noted above, JangJian does not expressly disclose “(wherein a diameter of the via) is approximately equal to (a width of the conductive feature)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein a diameter of the via is approximately equal to a width of the conductive feature” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein a diameter of the via is approximately equal to a width of the conductive feature). Also, the Applicant has not shown that “wherein a diameter of the via is approximately equal to a width of the conductive feature” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0027] of the “Specification” of the instant disclosure discloses other possible options such as “As can be seen in the example of Fig. 3A, the diameter 304 of the via 116 is greater than the width 302 of the second conductive feature 122” and “Fig. 3C illustrates an example in which the diameter 304 of the via 116 is less than the width 302 of the second conductive feature 122””. Therefore, no rationale is given that the invention will not function without “wherein a diameter of the via is approximately equal to a width of the conductive feature”. Thus, the claimed “wherein a diameter of the via is approximately equal to a width of the conductive feature” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein a diameter of the via is approximately equal to a width of the conductive feature” is significant, the claimed limitation of “wherein a diameter of the via is approximately equal to a width of the conductive feature” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein a diameter of the via is approximately equal to a width of the conductive feature is not patentable over JangJian.
5.	Claims 2 and 10 are rejected under 35 U.S.C.103 as being unpatentable over Bark et al. (US 20180261546 A1; hereinafter Bark) in view of Yoon et al. (US 20100207241 A1; hereinafter Yoon).
Regarding claim 2, Bark teaches all of the features of claim 1. 
Bark further teaches wherein the conductive material ({136, 134, 132}; [0065] in view of [0028]; copper) comprises (see below for “a barrier-free metal”).
As noted above, Bark does not expressly disclose “(wherein the conductive material comprises) a barrier-free metal”.
However, in the analogous art, Yoon teaches a semiconductor device including a contact plug and associated methods ([0002]), wherein (Fig. 1+; [0037+]) first contact plug (120; Fig. 1; [0039]) in an insulating layer on a semiconductor layer, conductive layer (180) may be disposed on the first contact plug, where the first contact plug (120) comprises of ruthenium or copper ([0049]) and the  conductive layer (180) comprises of ruthenium or copper ([0060]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bark’s metal layer with Yoon’s conductive layer, and thereby, modified Bark’s (by Yoon) method will have wherein the conductive material (Bark {136, 134, 132}; Fig. 11J in view of Yoon 120; Fig. 1; [0039, 0049, 0060]; ruthenium)) comprises a barrier-free metal (in view of Yoon 120; Fig. 1; [0039, 0049, 0060]; ruthenium)).
The ordinary artisan would have been motivated to modify Bark in the manner set forth above, at least, because this inclusion provides a single layer contact plug in an insulating layer that comprises of ruthenium (Yoon [0039, 0060]), which will help reduce manufacturing costs as multiple metal layers can be avoided for a single metal layer.	
Regarding claim 10, Bark teaches all of the features of claim 1. 
Bark further teaches wherein the second conductive feature (160; Fig. 11J; [0035]) is deposited within the trench (H2) (see below for “without a barrier between”) the second conductive feature (160; Fig. 11J; [0035]) and the ILD layer (156; Fig. 11H; [0078]).  
As noted above, Bark does not expressly disclose “(wherein the second conductive feature is deposited within the trench) without a barrier between (the second conductive feature and the ILD layer”.
However, in the analogous art, Yoon teaches a semiconductor device including a contact plug and associated methods ([0002]), wherein (Fig. 1+; [0037+]) first contact plug (120; Fig. 1; [0039]) in an insulating layer on a semiconductor layer, conductive layer (180) may be disposed on the first contact plug, where the first contact plug (120) comprises of ruthenium or copper ([0049]) and the  conductive layer (180) comprises of ruthenium or copper ([0060]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bark’s metal layer with Yoon’s conductive layer, and thereby, modified Bark’s (by Yoon) method will have wherein the second conductive feature (Bark 160; Fig. 11J; [0035] in in view of Yoon 120; Fig. 1; [0039, 0049, 0060]; ruthenium) is deposited within the trench (Bark H2) without a barrier between the second conductive feature (Bark 160; Fig. 11J; [0035] in view of Yoon 120; Fig. 1; [0039, 0049, 0060]; ruthenium) and the ILD layer (Bark 156; Fig. 11H; [0078]).
The ordinary artisan would have been motivated to modify Bark in the manner set forth above, at least, because this inclusion provides a single layer contact plug in an insulating layer that comprises of ruthenium (Yoon [0039, 0060]), which will help reduce manufacturing costs as multiple metal layers can be avoided for a single metal layer.	
6.	Claims 5, 6, and 8 are rejected under 35 U.S.C.103 as being unpatentable over Bark et al. (US 20180261546 A1; hereinafter Bark) in view of Lin et al. (US 20150318243 A1; hereinafter Lin).
Regarding claim 5, Bark teaches all of the features of claim 4. 
Bark further teaches wherein the CVD process (see [0065], CVD) (see below for “uses a Ru3COl2 precursor”).
As noted above, Bark does not expressly disclose “(wherein the CVD process) uses a Ru3COl2 precursor”.
However, in the analogous art, Lin teaches a contact plug structure and method of making ([Abstract]), wherein (Fig. 1+; [0008+]) a bilayer structure 110 in contact plug 120 ([0025]), where a conductive liner 110b of bilayer structure 110 is formed using a CVD process under suitable process conditions (e.g., at a process temperature of about at 100.degree. C. to about 500.degree. C.) using Ru.sub.3CO.sub.12 as a precursor chemical ([0025]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s conductive layer into Bark’s method, and thereby, modified Bark’s (by Lin) method will have wherein the CVD process (Bark see [0065], CVD) uses a Ru3COl2 precursor (in view of Lin [0025]; Ru.sub.3CO.sub.12)
The ordinary artisan would have been motivated to modify Bark in the manner set forth above, at least, because this inclusion provides a bilayer structure formed with  a CVD using a Ru3COl2 precursor (Lin [0025, 0031]), where the bilayer formed with this process helps improve adhesion and help promote device stability.	
Regarding claim 6, Bark teaches all of the features of claim 4. 
Bark further teaches wherein the CVD process (see [0065], CVD) (see below for “is within a range of about 100-200 degrees Celsius”).
As noted above, Bark does not expressly disclose “(wherein the CVD process) is within a range of about 100-200 degrees Celsius”.
However, in the analogous art, Lin teaches a contact plug structure and method of making ([Abstract]), wherein (Fig. 1+; [0008+]) a bilayer structure 110 in contact plug 120 ([0025]), where a conductive liner 110b of bilayer structure 110 is formed using a CVD process under suitable process conditions (e.g., at a process temperature of about at 100.degree. C. to about 500.degree. C.) using Ru.sub.3CO.sub.12 as a precursor chemical ([0025]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s conductive layer into Bark’s method, and thereby, modified Bark’s (by Lin) method will have wherein the CVD process (Bark see [0065], CVD) is within a range of about 100-200 degrees Celsius (in view of Lin [0025]; 100.degree. C. to about 500.degree. C; where a range of 100.degree. C. to about 20.degree. C is within the claimed ranged; see MPEP 2144.05, I where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.)
The ordinary artisan would have been motivated to modify Bark in the manner set forth above, at least, because this inclusion provides a bilayer structure formed with  a CVD within a temperature range of about 100-200 (Lin [0025, 0031]), where the bilayer formed with this process helps improve adhesion and help promote device stability.	
Regarding claim 8, Bark teaches all of the features of claim 1. 
Bark further teaches wherein a profile of the via ({136, 134, 132}; construed from a projected top view of Fig. 11J; [0065]) has an angle (see below for “that is greater than 85 degrees”) with respect to a top surface of the first conductive feature (120).
As noted above, Bark does not expressly disclose “(wherein a profile of the via has an angle) that is greater than 85 degrees (with respect to a top surface of the first conductive feature)”, though Bark does disclose a via with an angle/tapering sidewalls (see Fig. 11J in view of Fig. 11A).
However, in the analogous art, Lin teaches a contact plug structure and method of making ([Abstract]), wherein (Fig. 1+; [0008+]) a contact plug 120 over a substrate (Fig. 1; [0016]), where sidewall angles of various layers in composite contact plug 120 may be selected to provide a desired stress characteristics based on device design ([0016, 0031, 0033]), where it has been observed that electron hole and/or current mobility of silicide region 104 may be influenced based on the stress characteristics of contact plug 120, and such stress characteristics may be fine-tuned by selecting appropriate sidewall angles and/or relative thicknesses for various layers (e.g., diffusion barrier layer 106, conductive liner 110b, and/or conductive core 110a) in contact plug 120 ([0016]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bark’s metal film structure with Lin’s controlling of the contact plug structure angle and selecting appropriate sidewall angles, and thereby, modified Bark’s (by Lin) method will have wherein a profile of the via (Bark {136, 134, 132}; construed from a projected top view of Fig. 11J; [0065] in view of Lin 120; Fig. 1; [0016, 0031, 0033])) has an angle that is greater than 85 degrees (in view of Lin [0016, 0031, 0033]); controlling of the contact plug structure angle and selecting appropriate sidewall angles)  with respect to a top surface of the first conductive feature (120)
The ordinary artisan would have been motivated to modify Bark in the manner set forth above, at least, because this inclusion provides a contact plug with angled sidewalls, where by controlling the sidewall angles in the bilayer structure, the stress characteristics of the contact plug may be fine-tuned based on device design (Lin [0010]).
Moreover, the Applicant has not presented persuasive evidence that the claimed “wherein a profile of the via has an angle that is greater than 85 degrees with respect to a top surface of the first conductive feature” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein a profile of the via has an angle that is greater than 85 degrees with respect to a top surface of the first conductive feature). Also, the Applicant has not shown that “wherein a profile of the via has an angle that is greater than 85 degrees with respect to a top surface of the first conductive feature” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0004, 0026, 0042] of the “Specification” of the instant disclosure merely states that “Fig. 2 is a diagram showing a tapering angle of the via, according to one example of principles described herein” and “When using principles described herein, the via 116 will be tapered at a relatively steep angle. Specifically, the angle between the bottom surface of the via (or top surface of the underlying conductive feature 108) and the via 116 is greater than 85 degrees. Thus, the structure of the via is different than a structure produced using conventional dual damascene processes. In some embodiments, an interface exists between the via 116 and the second conductive feature 122” and “For example, the via will be tapered at a relatively steep angle when using the fabrication techniques described herein. Specifically, the angle between the bottom surface of the via (or top surface of the underlying conductive feature 108) and the via 116 is greater than 85 degrees”. Therefore, no rationale is given that the invention will not function without “wherein a profile of the via has an angle that is greater than 85 degrees with respect to a top surface of the first conductive feature”. Thus, the claimed “wherein a profile of the via has an angle that is greater than 85 degrees with respect to a top surface of the first conductive feature” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein a profile of the via has an angle that is greater than 85 degrees with respect to a top surface of the first conductive feature” is significant, the claimed limitation of “wherein a profile of the via has an angle that is greater than 85 degrees with respect to a top surface of the first conductive feature” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein a profile of the via has an angle that is greater than 85 degrees with respect to a top surface of the first conductive feature” is not patentable over modified Bark (by Lin).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898